DETAILED ACTION

The after-final amendment filed on March 11, 2022 is considered to prima facie place the application in condition for allowance and has been entered. Upon further consideration, the indicated allowability of claims 1-3, 5, 15-19, 21, and 22 is withdrawn in view of the newly discovered reference(s) to Kerr. Rejections based on the newly cited reference(s) follow. Because this new grounds of rejection was not necessitated by applicant’s amendment, the finality of the Office action mailed on January 13, 2022 has been withdrawn, and this Office action is being made nonfinal.

Claim Objections
Claims 16-19 are objected to because of the following informalities:
In claim 16, line 3, it seems that the recitation of “and” should be deleted and then inserted after the semi-colon in line 6; in line 9, punctuation such as a semi-colon      --;-- is missing after “second side face”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not provide support or sufficient support for the recitation “at least one first full hard metal cutting tooth that is set toward the first side face at a first angle relative to the first side face” as set forth in claim 16, lines 5-6, or for the recitation “at least one second full hard metal cutting tooth that is set toward the second side face at a second angle relative to the second side face” as set forth in claim 16, lines 8-9, particularly in combination with the first side face of the first cutting tooth being recessed relative to the first side face and generally parallel thereto as set forth in claim 16, lines 10-11 and the second side face of the second cutting tooth being recessed relative to the second side face as set forth in claim 16, lines 13-14. Rather, support is provide for the first cutting tooth 126A and the second cutting tooth 126B being set by a recessed at 139A and 139B, respectively, wherein there is no such first angle or second angle at which either the first or second cutting tooth is set.


Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 15-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 2 (and line 3), the recitation “cutting end” is vague and indefinite as to what disclosed structure it refers, and it is suggested to change “end” to –edge-- as indicated by feature 114, for example, in Figure 6 of the elected embodiment (as well as features 14 and 114” that represent the corresponding structure in the other embodiments).
In claim 16, line 2, the recitation “having extending” is awkward and unclear as to what is being set forth; also in line 2, the recitation “cutting end” is vague and indefinite as to what disclosed structure it refers, and it is suggested to change “end” to --edge-- as indicated by feature 114, for example, in Figure 6 of the elected embodiment (as well as features 14 and 114” that represent the corresponding structure in the other embodiments); in lines 5-6, the recitation “at a first angle relative to the first side face” is vague and indefinite as to what disclosed set angle of the first cutting tooth is being referred, particularly since the set is formed by a recess, not an angle, and it is suggested to delete this recitation; similarly, in line 9, the recitation “at a second angle relative to the second side face” is vague and indefinite as to what disclosed set angle of the second cutting tooth is being referred, particularly since the set is formed by a recess, not an angle, and it is suggested to delete this recitation; in lines 11-12, the recitations “first side face” and “second side face” render the claim vague and indefinite and appear to be inaccurate, particularly in view of the set direction described previously, and it seems that “first” should be changed to --second-- in line 11, and that “second” should be changed to --first-- in line 12; in line 14, the recitations “second side face” and “first side face” render the claim vague and indefinite and appear to be inaccurate, particularly in view of the set direction described previously, and it seems that “second” should be changed to --first-- and that “first” should be changed to               --second--.
In claim 17, line 2, “end” is vague and indefinite as described above for claim 16 and should be changed to --edge--; in line 4, the recitation “at the first angle” is vague and indefinite as described above for claim 16 and it seems that it should be deleted.
In claim 18, line 2, “end” is vague and indefinite as described above for claim 16 and should be changed to --edge--; in line 4, the recitation “at the second angle” is vague and indefinite as described above for claim 16 and it seems that it should be deleted.
In claim 19, lines 1-2, the recitation “a first side surface of the first tooth is formed to be angled” renders the claim vague and indefinite as to whether it refers to the first side surface set forth in claim 16 or to another such first side surface, and is vague and indefinite as to how this surface is “angled”, and it seems that “a first side surface” should be changed to --a second side surface--; similarly, the recitation “a second side surface of the second tooth is formed to be angled” renders the claim vague and indefinite as to whether it refers to the second side surface set forth in claim 16 or to another such second side surface, and is vague and indefinite as to how this surface is “angled”, and it seems that “a second side surface” should be changed to --a first side surface--.

For applicant’s convenience, the following is a mark-up of the claims with suggested changes to the claims being examined to obviate the above rejections under 35 USC 112 as well as suggested changes to withdrawn claims 14 and 20 (to expedite matters).

Claim 1 should be rewritten as follows:
--1. (currently amended) A saw blade comprising:
a body having a cutting edge [[end]], a first side face, and a second side face; and
a hard metal strip having a base portion affixed to the cutting edge [[end]], at least one first full hard metal cutting tooth attached to the base portion, and at least one second full hard metal cutting tooth attached to the base portion, each cutting tooth having a first side surface and a second side surface,
wherein the first side surface of each first cutting tooth is recessed relative to and generally parallel to the first side face of the body, such that each first cutting tooth is set toward the second side face of the body, and
wherein the second side surface of each second cutting tooth is recessed relative to the second side face of the body, such that each second cutting tooth is set toward the first side face of the body.--.

Claim 14 should be rewritten as follows:
--14. (currently amended) The saw blade of claim 1, wherein the saw blade is a holesaw, the first cutting tooth is set toward an inner side of the body, and the second cutting tooth is set toward an outer 

Claims 16-20 should be rewritten as follows:
--16. (currently amended) A saw blade comprising:
a body edge [[end]]; and
a first hard metal strip attached to a first portion of the cutting edge [[end]] and including at least one first full hard metal cutting tooth that is set toward the first side face 
a second hard metal strip attached to a second portion of the cutting edge [[end]] and including at least one second full hard metal cutting tooth that is set toward the second side face ;
wherein a first side surface of each first cutting tooth is recessed relative to and generally parallel to the second first 
wherein a second side surface of each second cutting tooth is recessed relative to the first second 

17. (currently amended) The saw blade of claim 16, wherein the first hard metal strip comprises a base coupled to the first portion of the cutting edge [[end]] and the at least one first hard metal cutting tooth comprises at least two consecutive first full hard metal cutting teeth each set toward the first side face 

18. (currently amended) The saw blade of claim 17, wherein the second hard metal strip comprises a base coupled to the second portion of the cutting edge [[end]] and the at least one second hard metal cutting tooth comprises at least two consecutive second full hard metal cutting teeth each set toward the second side face 

19. (currently amended) The saw blade of claim 16, wherein a second first 

20. (currently amended) The saw blade of claim 16, further comprising a third hard metal strip affixed to a third portion of the cutting edge [[end]] and including at least one third full hard metal cutting tooth that is unset.--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 15, 21,and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr, pn 468,150 in view of Wysk, U. S. Pub. No. 2010/0011594.
Regarding claim 1 and the claims dependent therefrom, Kerr substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a body having a cutting end (e.g., the lowest portion of A as viewed in Figs. 1 or 3), a first side face (e.g., the upper side face as viewed in Fig. 2), and a second side face (e.g., the lower side face as viewed in Fig. 2); and
a hard metal strip having a base portion affixed to the cutting end, at least one first full hard metal cutting tooth (e.g., one of the two left occurrences of B as viewed in Figs. 1-2) attached to the base portion, and at least one second full hard metal cutting tooth (e.g., one of the two left occurrence of C as viewed in Figs. 1-2) attached to the base portion, each cutting tooth having a first side surface and a second side surface (e.g., as shown in Fig. 2),
wherein the first side surface (e.g., G) of each first cutting tooth (e.g., B) is recessed relative to and generally parallel to the first side face of the body, such that each first cutting tooth is set toward the second side face of the body, and
wherein the second side surface (e.g., F) of each second cutting tooth (e.g., C) is recessed relative to the second side face of the body, such that each second cutting tooth is set toward the first side face of the body;
[claim 2] wherein each first recessed side surface extends into the first side face of the body (e.g., as shown in Fig. 2);
[claim 3 (from 2)] wherein each second recessed side surface extends into the second side face of the body (e.g., as shown in Fig. 2);
[claim 5] wherein the second side surface of each second cutting tooth is generally parallel to the second side face of the body (e.g., as shown in Fig. 2);
[claim 21] wherein the second side surface of each first cutting tooth is generally coplanar with the second side face of the body (e.g., as shown in Fig. 1);
[claim 22 (from 21)] wherein the first side surface of each second cutting tooth is generally coplanar with the first side face of the body (e.g., as shown in Fig. 1).
Thus, Kerr lacks the specific configuration of the cutting portion of the blade including at least one hard metal strip attached to a cutting end of the base as follows:
[from claim 1] a hard metal strip having a base portion affixed to the cutting end, at least one first full hard metal cutting tooth attached to the base portion, and at least one second full hard metal cutting tooth attached to the base portion, each cutting tooth having a first side surface and a second side surface;
[claim 15] wherein the hard metal strip comprises a first hard metal strip that includes the first cutting tooth and a second hard metal strip that includes the second cutting tooth.
Wysk teaches such a hard metal strip attached to a cutting end of a blade base and teaches that such a configuration provides benefits such as being less expensive to manufacture as well as superior cutting performance and blade life characteristics  in comparison to prior art saws. Therefore, it would have been obvious to one having ordinary skill in the art to replace the cutting portion of Kerr with such a cutting portion configuration as taught by Wysk to gain the benefits taught by Wysk including those described above.
Additionally, regarding the first and second hard metal strips set forth in         claim 15, it is respectfully submitted that it is well settled patent law that it is well within the skill level of one having ordinary skill in the art to make integral structures separate (or, for that matter, to make separate structures integral). It would have been obvious to one having ordinary skill in the art to provide a plurality of shorter metal strips that together extend for a first length on the base rather than one single strip that extends for the first length based on normal and routine manufacturing and assembly considerations. For example, such shorter strips can be used individually on a shorter base of a shorter blade, and they can also be used together on a longer base on a longer blade, wherein such flexibility aids in manufacturing issues such as inventory storage and tracking (i.e., one benefit being fewer items to store and track). Therefore, it would have been obvious to one having ordinary skill in the art to provide a second such hard metal strip for the well-known benefits including that described above.
Claims Not Rejected Over Prior Art
Claims 16-19 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of claimed features therein. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a)/1st paragraph and 35 U.S.C. 112(b)/2nd paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Allowable Subject Matter
Claims 6-7 appear that would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
June 4, 2022